Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 29, 2017

The Court of Appeals hereby passes the following order:

A18A0114. WILLIAM M. TAYLOR v. THE STATE.

      William M. Taylor was convicted of aggravated sodomy and child molestation.
His convictions were affirmed on appeal. Taylor v. State, 174 Ga. App. 323 (329
SE2d 625) (1985). He was released on parole but his parole was revoked in 1989
after he committed a new offense. In 2016, Taylor filed a petition for post-conviction
relief and an extraordinary motion for new trial. The trial court denied both the
petition and the motion, and Taylor filed this direct appeal. We, however, lack
jurisdiction.
      After a criminal conviction has been affirmed, a defendant seeking to challenge
his conviction has three available remedies: he may “file an extraordinary motion for
new trial, OCGA § 5-5-41, a motion in arrest of judgment, OCGA § 17-9-61, or a
petition for habeas corpus, OCGA § 9-14-40.” Harper v. State, 286 Ga. 216, 217 (1)
(686 SE2d 786) (2009). None of these remedies support the instant appeal.
      To the extent Taylor’s pleadings constituted an extraordinary motion for new
trial, he was required to follow the discretionary appeal procedures to obtain appellate
review of the trial court’s denial. See OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Taylor’s pleadings cannot be construed
as a motion in arrest of judgment, because he did not challenge the sufficiency of his
indictment. See Motes v. State, 262 Ga. App. 728, 729 (586 SE2d 682) (2003) (“A
motion in arrest asserts that the indictment contains a defect on its face affecting the
substance and real merits of the offense charged and voiding the indictment, such as
failure to charge a necessary element of a crime.”). Finally, Taylor’s pleadings cannot
be construed as a request for habeas relief because they were filed in his criminal
case, not in his county of incarceration. See OCGA § 9-14-43.
      Under the circumstances, we lack jurisdiction to consider this appeal, which
is hereby DISMISSED. See Balkcom, 227 Ga. App. at 332 (dismissing appeal from
denial of extraordinary motion for new trial); Harper, 286 Ga. at 218 (2) (dismissing
appeal from denial of motion to vacate a criminal conviction).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/29/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.